Citation Nr: 1410001	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected diabetic nephropathy and posttraumatic stress disorder (PTSD).  The evidence in this regard is incomplete.  In August 2007, a VA physician opined that due to the Veteran's diabetes mellitus, he "mostly likely should not perform any kind of vigorous physical work" but could undertake sedentary employment.  No rationale for this opinion was provided.  A May 2008 Social Security Administration (SSA) disability determination noted the Veteran was disabled due to organic mental disorders and diabetes mellitus.  On December 2008 private psychological evaluation, it was determined that "given the psychological issues and the apparent cognitive decline, this man [the Veteran] is not capable of being involved in a normal work environment and handling and managing its pressures."  In May 2010 and February 2012, the Veteran was afforded an exam to assess the severity of his diabetic nephropathy.  In May 2010, the examiner noted that diabetic nephropathy has no significant effects on occupational effect.  In February 2012, it was noted that this condition has no impact on his ability to work.  No rationale was provided with either opinion.  

Additionally, the VA examination that was the basis for the current rating assigned for his PTSD was conducted in November 2006.  The Veteran has not been examined by VA to assess the severity of this disability since.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, over 7 years have passed since the last VA examination, in which time the Veteran has continued to assert that due, in part, to his service-connected PTSD, he is unable to maintain employment. Under the circumstances, the Board finds that another VA examination is appropriate to address the current severity of his service-connected PTSD.

Accordingly, the Board finds that additional development is required with regard to the issue of entitlement to a TDIU rating.  

The case is REMANDED for the following actions:

1.  Arrange for a VA examination to determine the current severity of the Veteran's service-connected PTSD.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.  

2.  Thereafter, arrange for a medical opinion as to the impact of the Veteran's service-connected disabilities on his ability to engage in substantially gainful employment consistent with his education and experience.  Specifically, the opinion provider should comment on the restrictions and limitations due to each service-connected disability, and should explain the combined effect of all of the Veteran's service connected disabilities on his ability to maintain employment.  The Veteran is presently service-connected for diabetic nephropathy, PTSD, diabetes mellitus with erectile dysfunction, peripheral neuropathy of the bilateral lower and bilateral upper extremities, and anemia.  

It is noted that the Veteran completed high school and last worked as a textile worker in November 2005.  

3.  When the development requested above has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


